Applicant was arrested for rape on a girl under 15 years of age, and applied for and obtained a writ of habeas corpus. Upon the hearing he was remanded, without bail. The main question presented by applicant is the failure of the prosecution to introduce the indictment in evidence. The return of the sheriff shows applicant was held by virtue of a capias issued under an indictment then pending against him, charging him with said rape. Whether applicant was held under indictment or complaint, so far as this proceeding is concerned, is immaterial. It is unquestioned that he was held for rape, and he was not entitled to his discharge or to bail because the State failed to introduce the indictment in evidence. Following our rule in this character of case, we pretermit a discussion of the testimony. The judgment is affirmed.
Affirmed.